         Case 2:17-cv-04540-WB Document 113 Filed 01/07/19 Page 1 of 5



                         UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 __________________________________________
                                           :
COMMONWEALTH OF PENNSYLVANIA and :
STATE OF NEW JERSEY                        :
                                           :
              Plaintiff,                   :
                                           :
        v.                                 :   Case No. 2:17-cv-04540-WB
                                           :
DONALD J. TRUMP, et al.,                   :
                                           :
                                           :
              Defendants.                  :
__________________________________________:

       MOTION FOR LEAVE TO FILE AMICI CURIAE BRIEF IN SUPPORT OF
          PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

       The Commonwealths of Massachusetts and Virginia, the States of California,

Connecticut, Delaware, Hawai’i, Illinois, Iowa, Maine, Maryland, Michigan, Minnesota,

Nevada, New Mexico, New York, North Carolina, Oregon, Rhode Island, Vermont, and

Washington, and the District of Columbia hereby respectfully move the Court for leave to file

the attached amici curiae brief in support of Plaintiffs’ Motion for a Preliminary Injunction for

the reasons stated therein. All parties have given blanket consent to the filing of amicus curiae

briefs in this proceeding.
         Case 2:17-cv-04540-WB Document 113 Filed 01/07/19 Page 2 of 5



                                            Respectfully submitted,

                                            COMMONWEALTH OF MASSACHUSETTS
                                            MAURA HEALEY
                                            ATTORNEY GENERAL

                                            /s/ Jonathan B. Miller
                                            Jonathan B. Miller
                                            Jon Burke
                                            Julia E. Kobick
                                            Assistant Attorneys General
                                            Elizabeth Carnes Flynn
                                            Special Assistant Attorney General
                                            Office of the Massachusetts Attorney General
                                            One Ashburton Place
                                            Boston, Massachusetts 02108
Dated: January 7, 2019

                               ADDITIONAL COUNSEL

XAVIER BECERRA
Attorney General of California
1300 I Street
Sacramento, CA 95814

GEORGE JEPSEN
Attorney General of Connecticut
55 Elm Street
Hartford, CT 06106

KATHLEEN JENNINGS
Attorney General of Delaware
Carvel State Building, 6th Floor
820 North French Street
Wilmington, DE 19801

KARL A. RACINE
Attorney General for the District of Columbia
One Judiciary Square
441 4th Street, N.W.
Washington, DC 20001

RUSSEL A. SUZUKI
Attorney General of Hawai’i
425 Queen Street
Honolulu, HI 96813

                                                  2
         Case 2:17-cv-04540-WB Document 113 Filed 01/07/19 Page 3 of 5




LISA MADIGAN
Attorney General of Illinois
100 West Randolph Street
Chicago, IL 60601

THOMAS J. MILLER
Attorney General of Iowa
1305 E. Walnut Street
Des Moines, IA 50319

AARON M. FREY
Attorney General of Maine
6 State House Station
Augusta, ME 04333

BRIAN E. FROSH
Attorney General of Maryland
200 Saint Paul Place
Baltimore, Maryland 21202

DANA NESSEL
Attorney General of Michigan
P.O. Box 30212
Lansing, MI 48909

KEITH ELLISON
Attorney General of Minnesota
102 State Capitol
75 Rev. Martin Luther King Jr. Blvd.
St. Paul, MN 55155

AARON D. FORD
Attorney General of Nevada
100 North Carson Street
Carson City, NV 89701

HECTOR BALDERAS
Attorney General of New Mexico
408 Galisteo St.
Santa Fe, NM 87501

LETITIA JAMES
Attorney General of New York
28 Liberty Street
New York, NY 10005

                                         3
         Case 2:17-cv-04540-WB Document 113 Filed 01/07/19 Page 4 of 5




JOSHUA H. STEIN
Attorney General of North Carolina
North Carolina Department of Justice
114 W. Edenton Street
Raleigh, NC 27603

ELLEN F. ROSENBLUM
Attorney General of Oregon
1162 Court Street NE
Salem, OR 97301

PETER F. NERONHA
Attorney General of Rhode Island
150 South Main Street
Providence, RI 02903

THOMAS J. DONOVAN, JR.
Attorney General of Vermont
109 State Street
Montpelier, VT 05609

MARK R. HERRING
Attorney General of Virginia
202 North Ninth Street
Richmond, VA 23219

ROBERT W. FERGUSON
Attorney General of Washington
1125 Washington Street SE
PO Box 40100
Olympia, WA 98504




                                         4
         Case 2:17-cv-04540-WB Document 113 Filed 01/07/19 Page 5 of 5




                                    CERTIFICATE OF SERVICE

       I, Jonathan B. Miller, hereby certify that on January 7, 2019 I caused a copy of the of the

above document to be filed electronically and that this document is available for viewing and

downloading from the ECF system. Participants in the case who are registered CM/ECF users

will be served by the CM/ECF system.



Dated: January 7, 2019                       /s/ Jonathan B. Miller x
                                             Jonathan B. Miller




                                                    5
